UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ALERE INC. (Name of Registrant as Specified in Its Charter) COPPERSMITH CAPITAL MANAGEMENT, LLC COPPERSMITH VALUE PARTNERS, LLC JEROME J. LANDE CRAIG ROSENBLUM SCOPIA LONG LLC SCOPIA PARTNERS QP LLC SCOPIA PX, LLC SCOPIA PARTNERS LLC SCOPIA WINDMILL FUND, LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB LLC SCOPIA CAPITAL GP LLC SCOPIA CAPITAL MANAGEMENT LLC MATTHEW SIROVICH JEREMY MINDICH CURT R. HARTMAN THEODORE E. MARTIN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Coppersmith Capital Management, LLC (“Coppersmith Capital”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying BLUE proxy card to be used to solicit votes for the election of its slate of director nominees at the 2013 annual meeting of stockholders of Alere Inc., a Delaware corporation. On July 23, 2013, Coppersmith Capital issued the following press release: Media Contact: Investor Contact: Dan Gagnier Mark Harnett Sard Verbinnen & Co MacKenzie Partners, Inc. (212) 687-8080 (212) 929-5500 COPPERSMITH CAPITAL FILES DETAILED PRESENTATION ON ALERE INC Outlines Strategic Plan to Improve Performance and Enhance Stockholder Value Urges Stockholders to Vote the BLUE Proxy Card for the Election of Coppersmith’s Independent and Highly-Qualified Candidates to Alere’s Board New York, NY, July 23, 2013 – Coppersmith Capital Management, LLC (“Coppersmith Capital”) today announced that it has filed a comprehensive presentation detailing its strategic plan to improve performance and enhance stockholder value at Alere, Inc. (NYSE: ALR) (“Alere”).The presentation is available at the SEC’s website and at the following link: www.stockholderdocs.com/ALR. The presentation outlines Alere’s languishing long-term operational performance, destructive capital allocation decisions, flawed strategy, and poor corporate governance.The presentation also sets forth in detail Coppersmith Capital’s recommendations and timetable for the operational and strategic rationalization of Alere, including significant deleveraging, which, if successfully implemented, Coppersmith Capital believes could generate dramatic value enhancement at Alere. Jerome Lande, Managing Partner of Coppersmith Capital, stated, “Over the years, Alere has blindly pushed forward with flawed strategies that have destroyed stockholder value in almost every respect.Now Alere is asking stockholders to have faith and support its director nominees who have already stated their commitment to the status quo.We believe real change on the board is necessary to bring about a robust, independent evaluation of alternatives that can truly address Alere’s structural and financial issues.Coppersmith Capital has put forward a comprehensive strategic plan that has the potential to reverse years of lackluster performance and mismanagement by generating far greater value in the near-term and placing Alere on the right track for creating enduring value for the long-term.Our nominees, if elected, are committed to working constructively with the other directors on the board to fully explore and evaluate all viable strategies to unlock stockholder value.In our view, the necessary catalyst is the election of directors who are truly independent of management.Therefore we urge stockholders to support our highly-qualified nominees and vote the blue proxy card today.” Coppersmith Capital urges Alere’s stockholders to vote the BLUE proxy card for the election of Coppersmith’s three highly-qualified and independent candidates to Alere’s Board of Directors at its upcoming annual meeting of stockholders on Wednesday, August 7, 2013.
